     Case 3:20-cv-01147-MMA-RBM Document 12 Filed 03/26/21 PageID.398 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
      MARTIN GABRIEL ANDRADE,                               Case No.: 20-cv1147-MMA (RBM)
11
                                                            ORDER ADOPTING REPORT AND
12                                      Petitioner,         RECOMMENDATION OF UNITED
      v.                                                    STATES MAGISTRATE JUDGE;
13
      RAYBON JOHNSON,                                       [Doc. No. 11]
14
                                                            DENYING RESPONDENT’S
15                                    Respondent.           MOTION TO DISMISS
16                                                          [Doc. No. 7]
17
18
19          Petitioner Martin Gabriel Andrade (“Petitioner”), a state prisoner proceeding pro
20    se, filed a petition for writ of habeas corpus (the “Petition”) pursuant to 28 U.S.C. § 2254.
21    See Doc. No. 1. Nearly three months later, Respondent Raybon Johnson (“Respondent”)
22    filed a motion to dismiss on the grounds that the Petition is untimely. See Doc. No. 7.
23    Petitioner did not respond to the motion. The matter was referred to United States
24    Magistrate Judge Ruth Bermudez for preparation of a Report and Recommendation
25    pursuant to Title 28, § 636(b)(1) and Civil Local Rule HC.2. Judge Bermudez has issued
26    a thorough and well-reasoned Report recommending that the motion be denied. See Doc.
27    No. 11.
28

                                                      -1-                   20-cv-1147-MMA (RBM)
     Case 3:20-cv-01147-MMA-RBM Document 12 Filed 03/26/21 PageID.399 Page 2 of 2



 1          Pursuant to Rule 72(b) of the Federal Rules of Civil Procedure and 28 U.S.C.
 2    § 636(b)(1), the Court must “make a de novo determination of those portions of the report
 3    . . . to which objection is made,” and “may accept, reject, or modify, in whole or in part,
 4    the findings or recommendations made by the magistrate [judge].” 28 U.S.C.
 5    § 636(b)(1); see also United States v. Remsing, 874 F.2d 614, 617 (9th Cir. 1989).
 6    Objections to the Report and Recommendation were due no later than March 18, 2021.
 7    See Doc. No. 11 at 13. To date, no objections have been filed, and the time for doing so
 8    has expired. See Docket.
 9          The Court finds that Judge Bermudez has issued an accurate Report and well-
10    reasoned recommendation that the motion be denied. The Court therefore ADOPTS the
11    Report and Recommendation in its entirety and DENIES Respondent’s motion to
12    dismiss.
13          IT IS SO ORDERED.
14    Dated: March 26, 2021
15                                                  _____________________________
16                                                  HON. MICHAEL M. ANELLO
                                                    United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -2-                     20-cv-1147-MMA (RBM)
